THE THIRTEENTH COURT OF APPEALS

                                    13-14-00278-CV


                             TIC Energy and Chemical, Inc.
                                          v.
                                 Kevin Bradford Martin


                                    On Appeal from the
                      135th District Court of Calhoun County, Texas
                               Trial Cause No. 12-9-1696


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

January 8, 2015